Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  138762                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 138762
                                                                    COA: 288056
                                                                    Wayne CC: 04-006941
  PAUL ANTHONY DAVIS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 27, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2009                    _________________________________________
           s1019                                                               Clerk